 Case 1:20-cv-00066-PLM-RSK ECF No. 9, PageID.26 Filed 03/10/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


FELIPE VALENCIA,

       Plaintiff,
                                                Case No. 1:20-cv-66
v.
                                                HONORABLE PAUL L. MALONEY
SECRETARY OF STATE,

       Defendant.
____________________________/


                                     JUDGMENT

              In accordance with the opinion entered today (ECF No. 8), and pursuant to

Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.



Dated: March 10, 2021                                 /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
